When the appeal was taken, the Criminal Court of Appeals acquired jurisdiction of the cause, and the county court lost jurisdiction and all control over the case, and had no right to make any order or enter any judgment in said case, and any such order or action if taken would have been a nullity. It would be an absurdity to say that the cause could be legally pending in two courts at the same time. The jurisdiction of one must yield to the other. When the case was affirmed, it was returned to the county court, but only for the purpose of carrying out the final judgment of this court. As was well said in the case of State v.Turner, 39 S.C. 420, 17 S.E. 885:
"A different ruling, in the language of Chancellor Gaillard in Perkins v. Lang, 1 McCord, Eq. [S.C.] 31, note, cited in Exparte Knox, 17 S.C. 214, involves the inconsistency: `That after a case has been solemnly determined by this court in the last resort, a single judge in the circuit court might cause the decision to be again brought into question. This cannot be. It would utterly destroy the symmetry of the law, tend to prolong litigation and to produce endless confusion.'"
This is not only the law upon reason and authority, but is absolutely settled by our statute. Section 6007, Rev. Laws 1910, is as follows:
"On a judgment of affirmance against the defendant the original judgment must be carried into execution, as the appellate court may direct." *Page 446 
Both upon authority and upon the statute the county court should have paid no attention whatever to the pretended motion for a new trial, but should have proceeded at once with the execution of the judgment. Under these conditions no court has the right to interfere by habeas corpus proceedings, injunction, motion for new trial, or in any manner, with the execution of the mandate of this court. There must be an end to litigation.
The pretended appeal is therefore dismissed, and the county court is directed to proceed at once with the execution of the judgment. Mandate will issue instanter.
ARMSTRONG, P.J., and DOYLE, J., concur.